JOSEPH, P.J.
Husband appeals from those parts of the dissolution decree which awarded wife permanent spousal support, gave her the marital home subject to a judgment in his favor for 40 percent of the present equity and ordered him to pay a $1,000 debt on an automobile awarded to her. We are satisfied that the trial court was correct in the matter of support and the debt, and we therefore affirm the decree in those respects.
As to the division of the marital home, the amount awarded husband was arrived at in the process of trying to achieve a 50-50 division of the marital assets, and we affirm that, as well. However, the judgment was made "payable with interest at six percent per annum from the date of this decree upon any sale or refinancing or other disposition by [wife] *** or upon her earlier death ***.” Conceivably, by its terms, husband could never see a penny of the award. The decree will be modified (see Meier and Meier, 35 Or App 557, 581 P2d 984 (1978)) to provide in place of the language quoted above:
"interest at 9% per annum to be paid on June 1, of each year and the balance to be paid in full on the sale, refinancing or disposition by respondent of the real property, or her earlier death, but in no event later than the first day of the seventh month following termination of petitioner’s child support obligation ***.”
Affirmed as modified; costs to neither party.